Cite as 2014 Ark. App. 444

                ARKANSAS COURT OF APPEALS
                                       DIVISION II
                                      No. CR-13-916


ROBERT LEE SANDRELLI                             Opinion Delivered   September 3, 2014
                   APPELLANT
                                                 APPEAL FROM THE SEBASTIAN
V.                                               COUNTY CIRCUIT COURT, FORT
                                                 SMITH DISTRICT
                                                 [NO. CR-12-1189]
STATE OF ARKANSAS
                                 APPELLEE        HONORABLE J. MICHAEL
                                                 FITZHUGH, JUDGE

                                                 REBRIEFING ORDERED



                          PHILLIP T. WHITEAKER, Judge


       Appellant Robert Lee Sandrelli was convicted by a Sebastian County jury of four

counts of rape and was sentenced to four consecutive sentences of thirty-five years to be

served in the Arkansas Department of Correction.          Sandrelli appeals the convictions,

challenging the sufficiency of the evidence. However, we cannot address the sufficiency-of-

the-evidence issue at this time because rebriefing is necessary pursuant to Arkansas Supreme

Court Rule 4-2 (2013).

       Arkansas Supreme Court Rule 4-2(a)(8) requires that an appellant’s brief include an

addendum consisting of all documents essential to this court’s resolution of the issues on

appeal, including exhibits such as CDs and DVDs. Rule 4-2(a)(8) further requires that all

stenographically reported materials introduced as an exhibit be abstracted.
                                 Cite as 2014 Ark. App. 444

       Sandrelli’s abstract and addendum do not comply with these provisions. At trial, the

State introduced and played three audio recordings for the jury: two interviews between

Sandrelli and the police and one interview between the victim and a forensic interviewer.

Sandrelli, however, failed to include copies of the audio recordings in his addendum as

required by our rules. Additionally, transcripts of these interviews were also admitted into

evidence and are contained in the record. While Sandrelli did abstract his interviews with the

police, he failed to abstract the interview between the victim and the forensic interviewer as

required.

       Because Sandrelli’s abstract and addendum are inadequate, we order him to file within

fifteen days of this opinion a substituted abstract, brief, and addendum that complies with our

rules. See Ark. Sup. Ct. R. 4-2(b)(3). We remind counsel that the examples we have noted

are not to be taken as an exhaustive list of deficiencies and ask that counsel carefully review

the rules to ensure that no other deficiencies exist.

       Rebriefing ordered.

       GLADWIN, C.J., and PITTMAN, J., agree.

       David L. Dunagin, for appellant.

       Dustin McDaniel, Att’y Gen., by: Valerie Glover Fortner, for appellee.




                                               2